Exhibit 99.1 Stellar Terminates Letter of Intent for Earn In Agreement and commissioning of production plant for bulk testing of existing gold resource FOR IMMEDIATE RELEASE HENDERSON, NV, November 13, 2009 /PRNewswire-FirstCall/ - Stellar Resources Ltd. (OTC BB: SRRL), a mineral property acquisition, exploration and development company, announced today it has agreed to put in abeyance its Letter of Intent signed June 15, 2009 with Zyrox Mining Company Ltd, for an Earn-In Agreement to explore and utilize the gold, copper and silver resources within Zyrox’s mineral tenures located on Texada Island, British Columbia. The Company will continue to proactively pursue mineral property explorations and development.Updates of such will be provided as and when appropriate. On behalf of the Board Stellar Resources Ltd. Luigi Rispoli, President Investor Relations CONTACT: Stellar Resources Ltd.
